EXAMINER’S AMENDMENT AND NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The citation format applied herein is: AAA at BBB:CCC-DDD:EEE means "reference AAA at col. BBB, ln. CCC to col. DDD, ln. EEE[,]" AAA at BBB:CCC-DDD means “ref. AAA at col. BBB, ln. CCC to DDD[,]” and AAA at BBB-CCC means “ref. AAA at par. BBB-CCC[.]"

Election/Restriction
Applicant’s 1/19/22 election without traverse of Group I (claim 1) is acknowledged.  Claim 2 is withdrawn from further consideration per 37 CFR 1.142(b) as drawn to a nonelected Group, there being no allowable generic or linking claim.  Note, however, the Examiner’s Amendment below that cancels non-elected claim 2.

Examiner’s Amendment
An Examiner’s Amendment (“E/A”) to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Since this E/A is limited to canceling a claim that was non-elected without traverse in response to a Restriction Requirement (see above), applicant’s authorization therefor was not required.  MPEP 821.02. The application has been amended as follows:
Claim 2 is canceled.

Allowable Subject Matter
Claim 1 is allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claim 1, the most pertinent prior art of record appears to be Lu et al., US 11,097,221 (issued 8/24/21; filed 10/4/19; US Prov’l Appln’s filed 10/5/18 & 2/4/19) (“Lu”).  Regarding claim 1, Lu teaches a method comprising the steps of i) pressurizing ambient air (which comprises CO2) in compressor 715, to form compressed air stream 102b upstream of a contactor 100 to “increase the reaction rate… [and to] produce more low grade heat either for the air capture system or for the power production cycle to increase the power efficiency[,]” (see Lu at, e.g., 13:10-26; Figs. 1 and 4), ii) contacting/mixing the (so-pressurized) air 102b with sprayed/aerosolized water (i.e. a working fluid as claimed) comprising KOH or NaOH to absorb CO2 thereinto and thus form a reaction mixture (see Lu at, e.g., 7:15-20, 35-39, and 54-58; Fig. 1), iii) (eventually, as stream 208) conveying the reaction mixture into a high-P (which is considered to be P > 1.013 bar) vessel 300 to generate a second mixture stream 310 comprising CO2 dispersed/dissolved within steam, which is released from vessel 300 via an exhaust outlet (see id. at, e.g., 8:11-67; Fig. 1), iv) extracting E from the second mixture by passing it through a turbine to expand (i.e. lower the P of) the second mixture (see id. at, e.g., 8:67-9:4), and v) collecting purified CO2 602 after desorbing it from the working fluid water 604  See id. at, e.g., 9:7-21; Fig. 1.  Notwithstanding the fact that Lu’s ambient air 102a is compressed immediately upstream of Lu’s contactor 100, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct Lu’s air pressurization immediately downstream of its contactor (i.e. perform its step ii) before its step i)), as doing so would still reasonably be considered to achieve Lu’s pressurization objective of “increas[ing] the reaction rate… [and to] produce more low grade heat either for the air capture system or for the power production cycle to increase the power efficiency.”  See id. at, e.g., 13:21-26.  A reasonable expectation of success would be present because Lu’s reaction mixture of CO2-comprising air and sprayed/aerosolized aq. KOH or NaOH could indeed be pressurized since the reaction mixture is a mist/fog rather than a non-compressible bulk aq. liquid phase.  The obviousness of doing so is further supported by the fact that in general, the transposition of process steps, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes.  See Ex parte Rubin, 128 USPQ 440 (BPAI 1959); MPEP 2144.04 IV.C., citing, e.g., In re Burhans, 154 F.2d 690 (CCPA 1946) (stating that the selection of any order of performing prior art process steps is prima facie obvious in the absence of new or unexpected results).  No evidence of new/unexpected results or criticality of performing the claimed pressurization downstream of the contactor.  Additionally and/or alternatively, modifying Lu’s overall methodology by conducting its air pressurization immediately downstream of its contactor would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because doing so would merely involve a prima facie obvious rearrangement/juxtaposition of Lu’s compressor 715 and its contactor 100.  See MPEP 2144.04 VI.C. (stating that rearranging prior art parts is prima facie obvious), citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claim 1 has been allowed over Lu, however, at least because the non-CO2 gases within the air are not released from Lu’s high-P vessel 300, but rather from the initial contacting vessel 100, indicating that the non-CO2 gases are not carried with/within the working fluid as the working fluid is moved from Lu’s contactor 100 to its high-P vessel 300.  Rearranging Lu’s methodology to vent its non-CO2 gases from its high-P vessel 300 would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since doing so would require the prevention of re-mixing of the CO2-comprising working fluid water and the non-CO2 gases, which would frustrate Lu’s objective of CO2 separation and undo its initial decarbonation of its air in its contactor 100.  See Lu at, e.g., 1:15-20; MPEP 2145 X.D.3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ March 4, 2022
Primary Examiner
Art Unit 1736